DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claim(s) 2-15. Claim(s) S1: 2-3; S2: 4-5, and 15; S3: 6-9; S4: 10-11, and 15; S5: 12-13, and 15; are directed to independent species S1-S5. Further amendments to claim(s) 2-15 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
This communication is in response to amendments filed on 08/29/2022.
In the application claims 1-13, and 15-18 are pending. Claim 14 has been canceled.
Applicant’s arguments with respect to claims 1 and 18 were fully considered; however, the arguments are moot in view of the new grounds of rejections. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 is claiming, “the input indicating a feature of the autonomous vehicle that is controlled…” in lines 5-6. Applicant is requested to amend this to “the input [[controlling a feature of the autonomous vehicle [[
Claim 3 is identical to claim 2; therefore, Applicant is requested to cancel claim 3. See 35 USC 112 (d).
  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is claiming, “the feature of the autonomous comprises a passenger capacity of the autonomous vehicle…” However, the preceding claim 1 is claiming that “the input indicating a feature of the autonomous vehicle that is controlled… input from the user by controlling the feature of the autonomous vehicle.” Therefore, the passenger capacity of the vehicle is not a feature “specific” to the vehicle that can be controlled via a user input. This would be analogous to suggesting that a user input can change the shape of the vehicle. Therefore, it is unclear to the Examiner the subject matter applicant’s regards as their invention. It is Examiner’s educated guess that claim 4 is improperly mixing multiple embodiments disclosed in the application that are classified in different CPC subclass. Applicant has received an Office action on merit for the invention of controlling the feature of the vehicle. The controlling the features specific to the vehicle are, for example, controlling the temperature and entertainment system state, as claimed in claims 2 and 6. Please note that selecting a vehicle from a plurality of vehicles via a user input is not a controllable feature of the vehicle. Improper response will result in restriction under the statute 35 USC 121. 
Claim 10 is claiming, “the feature of the autonomous comprises accommodation of a child who requires a child seat…” However, the preceding claim 1 is claiming that “the input indicating a feature of the autonomous vehicle that is controlled… input from the user by controlling the feature of the autonomous vehicle.” Therefore, the accommodation of a child who requires a child seat is not a feature “specific” to the vehicle that can be controlled via a user input. This would be analogous to suggesting that a user input can install a child seat in the vehicle. Therefore, it is unclear to the Examiner the subject matter applicant’s regards as their invention. It is Examiner’s educated guess that claim 10 is improperly mixing multiple embodiments disclosed in the application that are classified in different CPC subclass. Applicant has received an Office action on merit for the invention of controlling the feature of the vehicle. The controlling the features specific to the vehicle are, for example, controlling the temperature and entertainment system state, as claimed in claims 2 and 6. Please note that selecting a vehicle from a plurality of vehicles via a user input is not a controllable feature of the vehicle. Improper response will result in restriction under the statute 35 USC 121. 
Claim 12 is claiming, “the feature of the autonomous comprises accommodation of packages for the trip.…” However, the preceding claim 1 is claiming that “the input indicating a feature of the autonomous vehicle that is controlled… input from the user by controlling the feature of the autonomous vehicle.” Therefore, the accommodation of packages for the trip is not a feature “specific” to the vehicle that can be controlled via a user input. This would be analogous to suggesting that a user input can install accommodation for packages for the trip. Therefore, it is unclear to the Examiner the subject matter applicant’s regards as their invention. It is Examiner’s educated guess that claim 12 is improperly mixing multiple embodiments disclosed in the application that are classified in different CPC subclass. Applicant has received an Office action on merit for the invention of controlling the feature of the vehicle. The controlling the features specific to the vehicle are, for example, controlling the temperature and entertainment system state, as claimed in claims 2 and 6. Selecting a vehicle from a plurality of vehicles via a user input is not a controllable feature of the vehicle. Improper response will result in restriction under the statute 35 USC 121.
Claim 15 is claiming, “a selection of the autonomous vehicle is based on at least one of a passenger capacity, a package capacity, or a availability of a child car seat…” However, the preceding claim 1 is claiming that “the input indicating a feature of the autonomous vehicle that is controlled… input from the user by controlling the feature of the autonomous vehicle.” Therefore, the selection of the autonomous vehicle is based on at least one of a passenger capacity, a package capacity, or a availability of a child car seat is not a feature “specific” to the vehicle that can be controlled via a user input. This would be analogous to suggesting that a user input can modify the passenger capacity. Therefore, it is unclear to the Examiner the subject matter applicant’s regards as their invention. It is Examiner’s educated guess that claim 15 is improperly mixing multiple embodiments disclosed in the application that are classified in different CPC subclass. Applicant has received an Office action on merit for the invention of controlling the feature of the vehicle. The controlling the features specific to the vehicle are, for example, controlling the temperature and entertainment system state, as claimed in claims 2 and 6. Selecting a vehicle from a plurality of vehicles via a user input is not a controllable feature of the vehicle. Improper response will result in restriction under the statute 35 USC 121.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.

Claims 1-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0339928 A1); hereinafter, Ram, in view of Lyubich (US 2018/0194194 A1), in view of Badalamenti (US 2019/0063935 A1), and further in view of Zych (US 2017/0282821 A1).
Consider claim 1, Ram teaches, an apparatus comprising: a processor (1012); and storage for instructions executable by the processor, (Ram teaches, “[t]echnology is described for operating a plurality of autonomous vehicles as part of a taxi service. One example of an autonomous vehicle is a self-driving car or a driverless car. A user may request a taxi service using an application that is running on the user's mobile device. The taxi service may involve picking up the user at a pickup location at a selected pickup time and dropping off the user at a drop-off location.” See ¶ 0014. Ram teaches, “FIG. 10 illustrates a computing device 1010 on which modules of this technology may execute. A computing device 1010 is illustrated on which a high level example of the technology may be executed. The computing device 1010 may include one or more processors 1012 that are in communication with memory devices 1020.” See ¶ 0105).

Ram teaches, receive through a user interface of a device, an input from a user with respect to a trip of the user in an autonomous vehicle, (Ram teaches, “[a] user may request a taxi service using an application that is running on the user's mobile device. The taxi service may involve picking up the user at a pickup location at a selected pickup time and dropping off the user at a drop-off location. The mobile device may communicate with a taxi service control system that operates the plurality of autonomous vehicles within a defined geographical region.” See ¶ 0014.)

Ram teaches, the input indicating a feature of the autonomous vehicle that is controlled, (Ram teaches, “[t]he taxi service control system may receive the taxi service request from the user's mobile device, and based on the taxi service request, the taxi service control system may select an autonomous vehicle from the plurality of autonomous vehicles to perform the taxi service for the user.” See ¶ 0015.); and 

Ram teaches, the input from the user by controlling the feature of the autonomous vehicle, (Ram teaches, “the taxi service control system may schedule the autonomous vehicle to perform the taxi service for the user at the selected pickup time. In other words, the taxi service control system may instruct the selected autonomous vehicle to perform the taxi service for the user at the selected pickup time. The taxi service control system may send the pickup location (e.g., an address, geographical coordinates) and the drop-off location to the autonomous vehicle. In addition, the taxi service control system may send a confirmation to the user that requested the taxi service, via the application on the user's mobile device, indicating that the autonomous vehicle is scheduled to arrive at the pickup location at the selected time (i.e., as soon as possible or an upcoming time.” See ¶ 0018.) Therefore, Ram teaches, “the taxi service control system may instruct the selected autonomous vehicle to perform the taxi service for the user at the selected pickup time” in response to “user … request a taxi service using an application that is running on the user's mobile device.” Ram further teaches, “The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music, a certain temperature setting, a certain seat position, a certain type of lighting, etc. Therefore, the autonomous vehicle 330 may adjust a music system, a heating and cooling system, a lighting system, etc. of the autonomous vehicle 330 to correspond with the user profile before arriving at the pickup location.” See ¶ 0067. Nonetheless, in an analogous art, Lyubich teaches, “[v]ehicle 10 may be configured to be operated by a driver occupying vehicle 10, remotely controlled, and/or autonomous.” See ¶ 0017. Lyubich teaches, “an autonomous vehicle, vehicle 10 may not include steering wheel 22. Vehicle 10 may also have one or more front seats 30 and one or more back seats 32 configured to accommodate occupants.” See ¶ 0018. Lyubich teaches, “a user can configure the type of scent or the level of humidity through mobile communication devices 80, 82, or user interface 26.” See ¶ 0026. “Vehicle 10 may be in communication with a plurality of mobile communication devices 80, 82. Mobile communication devices 80, 82 may include a number of different structures. For example, mobile communication devices 80, 82 may include a smart phone, a tablet, a personal computer, a wearable device…” See ¶ 0032. Lyubich teaches, “one or more components of system 11 may receive a user input. The user input may comprise an air setting and/or an air control device setting. The air setting may comprise a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting. The air control device setting may comprise an outlet direction setting and a position setting of air control devices 50. In some embodiments, processing unit 104 may receive the user input from someone operating mobile communication device 80, 82, or third party device 90. For example, a person may use first mobile communication device 80 to input an A/C setting.” See ¶ 0050.
 It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ram and allow the user to control the specific features of the autonomous vehicle, i.e. “a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting” via “mobile communication device 80” as suggested by Lyubich in ¶ 0050, in order to allow the passengers to be set the desired vehicle temperature from the comfort of their “smart phone, a tablet, a personal computer, a wearable device.”

With respect to, wherein the user interface comprises a real-time presentation of augmented reality elements superimposed on a real world scene, in an analogous art, Badalamenti teaches, “efficient pickup of a rider, a network system uses historical service data and location characteristics to select an efficient pickup location and navigate the rider to the location using augmented reality (AR).” See ¶ 0003. Badalamenti teaches, “FIG. 3 illustrates an example captured image augmented with a route to a pickup location, in accordance with an embodiment.” See ¶ 0010. Badalamenti teaches, “FIG. 3 illustrates an example captured image 302 displayed in a user interface of a rider client device 100. The captured image is augmented with a route 304 to a pickup location 306, in accordance with an embodiment. Using the geographic position, camera direction, and tilt of the rider client device 100, the AR navigation module 160 selects computer-generated AR elements to display on the rider client device 100 to navigate the rider to the pickup location 306. In the captured image 302, the rider client device 100 displays an image of a sidewalk and a road overlaid by graphical elements intended to navigate the rider to the pickup location indicated by a highlighted strip of sidewalk. While the AR elements in FIG. 3 include only graphical elements, in some embodiments, the AR elements include text and/or audio navigation instructions (e.g., “The pickup location is 5 meters ahead of you on the right.”).” See ¶ 0050. Badalamenti teaches, “the network system 130 processes a trip request in real time such that when a rider submits a set of service data, the pickup location selection module 155 returns the result of the processing as the best pickup location.” See ¶ 0055. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ram-Lyubich and have “the AR navigation module 160 selects computer-generated AR elements to display on the rider client device 100 to navigate the rider to the pickup location 306;” as suggested by Badalamenti; therefore, guiding the user by easily following an augmented path shown in a real world image, as shown in Fig. 3. 

With respect to, “the user interface comprises a vehicle specific prompt showing the feature.” Lyubich teaches, “user interface 26 may be installed in front of each vehicle occupant” See ¶ 0019. Lyubich teaches, “a graphical user interface (GUI) presented on the display for user input and data display.” See ¶ 0028, i.e. user is prompted to enter input via GUI, in view of Applicant’s specification Fig. 3G. Lyubich teaches, “the processing unit 104 may receive the user input from a current occupant of vehicle 10 via sensor 36 and/or user interface 25. An occupant of vehicle 10 may input an air device control setting through user interface 26, such as directly entering a setting.” See ¶ 0051. Nonetheless, in an analogous art, Zych teaches, “system … that can configure an autonomous vehicle (AV) for a requesting user prior to pick-up.” See ¶ 0012. Zych teaches “a user interface can be generated on a requesting user's mobile computing device, enabling the user to set preference parameters for the AV prior to pick-up.” See ¶ 0013. “the designated application 185 on the user device 195 can generate a preference menu 186 [claimed vehicle specific prompt] to enable the user to input preferences, such as climate control settings, seat temperature settings, radio station settings, [claimed controllable feature] a preferred seat in the selected AV 109  (e.g., for carpooling or vanpooling), lighting settings, home page settings for an interior display, moon roof or sunroof settings (e.g., open or closed), window settings, ride control settings (e.g., sport mode or cautious mode autonomous driving), high level seat adjustment settings (e.g., upright or relaxed positions), and the like. In some examples, the preference menu 186 can be generated on the display screen of the user device 195 in response to transmitting a pick-up request 197.” See ¶ 0036.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ram-Lyubich-Badalamenti and have “the user device 195 can generate a preference menu 186 [claimed vehicle specific prompt] to enable the user to input preferences, such as climate control settings, seat temperature settings, radio station settings, [claimed controllable feature] a preferred seat in the selected AV 109” se suggested by Zych in an effort to allow the users to travel more comfortably and enjoy themselves throughout the commute. 

Consider claim 2, the apparatus of claim 1, wherein the feature of the autonomous vehicle comprises a temperature inside the autonomous vehicle, Ram teaches, “[t]he autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music, a certain temperature setting, a certain seat position, a certain type of lighting, etc. Therefore, the autonomous vehicle 330 may adjust a music system, a heating and cooling system, a lighting system, etc. of the autonomous vehicle 330 to correspond with the user profile before arriving at the pickup location.” See ¶ 0067. Lyubich teaches, “one or more components of system 11 may receive a user input. The user input may comprise an air setting and/or an air control device setting. The air setting may comprise a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting. The air control device setting may comprise an outlet direction setting and a position setting of air control devices 50. In some embodiments, processing unit 104 may receive the user input from someone operating mobile communication device 80, 82, or third party device 90. For example, a person may use first mobile communication device 80 to input an A/C setting.” See ¶ 0050.

Consider claim 3, the apparatus of claim 1, wherein the feature of the autonomous vehicle comprises a temperature inside the autonomous vehicle, Lyubich teaches, “one or more components of system 11 may receive a user input. The user input may comprise an air setting and/or an air control device setting. The air setting may comprise a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting. The air control device setting may comprise an outlet direction setting and a position setting of air control devices 50. In some embodiments, processing unit 104 may receive the user input from someone operating mobile communication device 80, 82, or third party device 90. For example, a person may use first mobile communication device 80 to input an A/C setting.” See ¶ 0050.

Consider claim 4, the apparatus of claim 1, wherein the feature of the autonomous vehicle comprises a passenger capacity of the autonomous vehicle, Ram teaches, “[t]he autonomous vehicle 130 may be selected based on a combination of: a distance between the autonomous vehicle's current location and the pickup location, availability, features, seating capacity, etc.” See ¶ 0027. Ram teaches, “[t]he server 310 may select the autonomous vehicle 330 based on a combination of a distance between the autonomous vehicle's current location and the pickup location (e.g., the mobile device's current location) and vehicle availability. In addition, the server 310 may select the autonomous vehicle 330 in accordance to the taxi service request received from the mobile device 320 with respect to vehicle features, vehicle type or model, vehicle seating capacity, etc.” See ¶ 0057.

Consider claim 5, the apparatus of claim 1, wherein the input from the user comprises a number of passengers for the trip, Ram teaches, “[t]he autonomous vehicle 130 may be selected based on a combination of: a distance between the autonomous vehicle's current location and the pickup location, availability, features, seating capacity, etc.” See ¶ 0027. Ram teaches, “[t]he server 310 may select the autonomous vehicle 330 based on a combination of a distance between the autonomous vehicle's current location and the pickup location (e.g., the mobile device's current location) and vehicle availability. In addition, the server 310 may select the autonomous vehicle 330 in accordance to the taxi service request received from the mobile device 320 with respect to vehicle features, vehicle type or model, vehicle seating capacity, etc.” See ¶ 0057.

Consider claim 6, the apparatus of claim 1, wherein the feature of the autonomous vehicle comprises a state of an entertainment system inside the autonomous vehicle, Ram teaches, “[t]he taxi service request may include a preference for autonomous vehicles 330 with certain features, such as heated and cooled seats, massage seats, music systems, etc.” See ¶ 0054.

Consider claim 7, the apparatus of claim 6, wherein the state of the entertainment system comprises at least one of a type of entertainment content, Ram teaches, “[t]he taxi service request may include a preference for autonomous vehicles 330 with certain features, such as heated and cooled seats, massage seats, music systems, etc.” See ¶ 0054. Ram teaches, “the autonomous vehicle 330 may adjust one or more settings and/or features of the autonomous vehicle 330 before arriving at the pickup location. The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music” See ¶ 0067.

Consider claim 8, the apparatus of claim 6, wherein the state of the entertainment system comprises an identifier of a broadcast station, Ram teaches, “the autonomous vehicle 330 may adjust one or more settings and/or features of the autonomous vehicle 330 before arriving at the pickup location. The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music” See ¶ 0067. Nonetheless, in an analogous art, Zych teaches,  “the user device 195 can generate a preference menu 186 to enable the user to input preferences, such as climate control settings, seat temperature settings, radio station settings…” See ¶ 0036.

Consider claim 9, the apparatus of claim 6, wherein the input from the user comprises an identification of a source or type of content for the entertainment system, Ram teaches, “the autonomous vehicle 330 may adjust one or more settings and/or features of the autonomous vehicle 330 before arriving at the pickup location. The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music” See ¶ 0067.

Consider claim 15, the apparatus of claim 1, wherein a selection of the autonomous vehicle is based on at least one of a passenger capacity, a package capacity, or an availability of a child car seat, Ram teaches, “[t]he autonomous vehicle 130 may be selected based on a combination of: a distance between the autonomous vehicle's current location and the pickup location, availability, features, seating capacity, etc.” See ¶ 0027. Ram teaches, “[t]he server 310 may select the autonomous vehicle 330 based on a combination of a distance between the autonomous vehicle's current location and the pickup location (e.g., the mobile device's current location) and vehicle availability. In addition, the server 310 may select the autonomous vehicle 330 in accordance to the taxi service request received from the mobile device 320 with respect to vehicle features, vehicle type or model, vehicle seating capacity, etc.” See ¶ 0057. 

Consider claim 16, the apparatus of claim 1, wherein the processor and storage are part of a central AV system, Ram teaches, “[t]he networked environment 200b may include one or more computing devices 210b in data communication with the client 280 by way of the network 275… the computing device 210b may be included in the autonomous vehicle 205.” See ¶ 0037. Ram teaches, “method may be executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium. The method may be executed by one or more processors on the machine. The method may include the operation of receiving a request for a taxi service from a mobile device, wherein the request includes a current location of the mobile device and indicates that the taxi service is to be performed at a current time, as in block 610” See ¶ 0086.

Consider claim 17, the apparatus of claim 1, wherein the instructions executable by the processor are to communicate the action to the autonomous vehicle, Ram teaches, “method may be executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium. The method may be executed by one or more processors on the machine. The method may include the operation of receiving a request for a taxi service from a mobile device, wherein the request includes a current location of the mobile device and indicates that the taxi service is to be performed at a current time, as in block 610” See ¶ 0086.

Consider claim 18, Ram teaches, a mobile device (280) comprising: a display (286); a processor (Ram teaches, “the client 280 may comprise, for example, a processor-based system such as a computer system.” See ¶ 0045); and Ram teaches, an application or a browser to cause the processor to present on the display at least one option to control a feature of an autonomous vehicle for a trip, (Ram teaches, “[a] user may request a taxi service using an application that is running on the user's mobile device. The taxi service may involve picking up the user at a pickup location at a selected pickup time and dropping off the user at a drop-off location. The mobile device may communicate with a taxi service control system that operates the plurality of autonomous vehicles within a defined geographical region.”)
Ram teaches,  the feature comprising at least one of a passenger capacity, a package capacity, availability of a child car seat, a temperature inside the vehicle, or a feature of an entertainment system, (Ram teaches, [a] user may request a taxi service using an application that is running on the user's mobile device… The taxi service request may include a pickup location, a drop-off location and a selected pickup time. In one example, the taxi service request may include other details, such as the number of passengers to ride in the autonomous vehicle, a requested vehicle type (e.g., a convertible), etc. Ram further teaches, “The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music, a certain temperature setting, a certain seat position, a certain type of lighting, etc. Therefore, the autonomous vehicle 330 may adjust a music system, a heating and cooling system, a lighting system, etc. of the autonomous vehicle 330 to correspond with the user profile before arriving at the pickup location.” See ¶ 0067. Nonetheless, in an analogous art, Lyubich teaches, “[v]ehicle 10 may be configured to be operated by a driver occupying vehicle 10, remotely controlled, and/or autonomous.” See ¶ 0017. Lyubich teaches, “an autonomous vehicle, vehicle 10 may not include steering wheel 22. Vehicle 10 may also have one or more front seats 30 and one or more back seats 32 configured to accommodate occupants.” See ¶ 0018. Lyubich teaches, “a user can configure the type of scent or the level of humidity through mobile communication devices 80, 82, or user interface 26.” See ¶ 0026. “Vehicle 10 may be in communication with a plurality of mobile communication devices 80, 82. Mobile communication devices 80, 82 may include a number of different structures. For example, mobile communication devices 80, 82 may include a smart phone, a tablet, a personal computer, a wearable device…” See ¶ 0032. Lyubich teaches, “one or more components of system 11 may receive a user input. The user input may comprise an air setting and/or an air control device setting. The air setting may comprise a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting. The air control device setting may comprise an outlet direction setting and a position setting of air control devices 50. In some embodiments, processing unit 104 may receive the user input from someone operating mobile communication device 80, 82, or third party device 90. For example, a person may use first mobile communication device 80 to input an A/C setting.” See ¶ 0050.
 It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ram and allow the user to control the specific features of the autonomous vehicle, i.e. “a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting” via “mobile communication device 80” as suggested by Lyubich in ¶ 0050, in order to allow the passengers to be set the desired vehicle temperature from the comfort of their “smart phone, a tablet, a personal computer, a wearable device.”

With respect to, an application or a browser to cause the processor to present on the display a user interface, Ram teaches, “[a] user may request a taxi service using an application that is running on the user's mobile device. The taxi service may involve picking up the user at a pickup location at a selected pickup time and dropping off the user at a drop-off location. The mobile device may communicate with a taxi service control system that operates the plurality of autonomous vehicles within a defined geographical region.” See ¶ 0014.

With respect to, the user interface comprising a real-time presentation of augmented reality elements superimposed on a real world, in an analogous art, Badalamenti teaches, “efficient pickup of a rider, a network system uses historical service data and location characteristics to select an efficient pickup location and navigate the rider to the location using augmented reality (AR).” See ¶ 0003. Badalamenti teaches, “FIG. 3 illustrates an example captured image augmented with a route to a pickup location, in accordance with an embodiment.” See ¶ 0010. Badalamenti teaches, “FIG. 3 illustrates an example captured image 302 displayed in a user interface of a rider client device 100. The captured image is augmented with a route 304 to a pickup location 306, in accordance with an embodiment. Using the geographic position, camera direction, and tilt of the rider client device 100, the AR navigation module 160 selects computer-generated AR elements to display on the rider client device 100 to navigate the rider to the pickup location 306. In the captured image 302, the rider client device 100 displays an image of a sidewalk and a road overlaid by graphical elements intended to navigate the rider to the pickup location indicated by a highlighted strip of sidewalk. While the AR elements in FIG. 3 include only graphical elements, in some embodiments, the AR elements include text and/or audio navigation instructions (e.g., “The pickup location is 5 meters ahead of you on the right.”).” See ¶ 0050. Badalamenti teaches, “the network system 130 processes a trip request in real time such that when a rider submits a set of service data, the pickup location selection module 155 returns the result of the processing as the best pickup location.” See ¶ 0055.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ram-Lyubich and have “the AR navigation module 160 selects computer-generated AR elements to display on the rider client device 100 to navigate the rider to the pickup location 306;” therefore, guiding the user by easily following an augmented path shown in a real world image, as shown in Fig. 3. 

With respect to, “the user interface comprises a vehicle specific prompt showing the feature.” Lyubich teaches, “user interface 26 may be installed in front of each vehicle occupant” See ¶ 0019. Lyubich teaches, “a graphical user interface (GUI) presented on the display for user input and data display.” See ¶ 0028, i.e. user is prompted to enter input via GUI, in view of Applicant’s specification Fig. 3G. Lyubich teaches, “the processing unit 104 may receive the user input from a current occupant of vehicle 10 via sensor 36 and/or user interface 25. An occupant of vehicle 10 may input an air device control setting through user interface 26, such as directly entering a setting.” See ¶ 0051. Nonetheless, in an analogous art, Zych teaches, “system … that can configure an autonomous vehicle (AV) for a requesting user prior to pick-up.” See ¶ 0012. Zych teaches “a user interface can be generated on a requesting user's mobile computing device, enabling the user to set preference parameters for the AV prior to pick-up.” See ¶ 0013. “the designated application 185 on the user device 195 can generate a preference menu 186 [claimed vehicle specific prompt] to enable the user to input preferences, such as climate control settings, seat temperature settings, radio station settings, [claimed controllable feature] a preferred seat in the selected AV 109  (e.g., for carpooling or vanpooling), lighting settings, home page settings for an interior display, moon roof or sunroof settings (e.g., open or closed), window settings, ride control settings (e.g., sport mode or cautious mode autonomous driving), high level seat adjustment settings (e.g., upright or relaxed positions), and the like. In some examples, the preference menu 186 can be generated on the display screen of the user device 195 in response to transmitting a pick-up request 197.” See ¶ 0036.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ram-Lyubich-Badalamenti and have “the user device 195 can generate a preference menu 186 [claimed vehicle specific prompt] to enable the user to input preferences, such as climate control settings, seat temperature settings, radio station settings, [claimed controllable feature] a preferred seat in the selected AV 109” se suggested by Zych in an effort to allow the users to travel more comfortably and enjoy themselves throughout the commute. 


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0339928 A1); hereinafter, Ram, and further in view of Lyubich (US 2018/0194194 A1), in view of Badalamenti (US 2019/0063935 A1), in view of Zych (US 2017/0282821 A1), and further Donnelly (US 2018/0341274 A1).
Consider claim 10, the apparatus of claim 1, wherein the feature of the autonomous vehicle that can be controlled in response to the signal received in response to the input from the user comprises accommodation of a child who requires a child seat, in an analogous art, Donnelly teaches, “[t]he vehicle 104 can be configured to provide one or more vehicle services to one or more users. The vehicle service(s) can include transportation services (e.g., rideshare services in which the user rides in the vehicle 104 to be transported), courier services, delivery services, and/or other types of services. The vehicle service(s) can be offered to users by the entity, for example, via a software application (e.g., a mobile phone software application).” See ¶ 0076. Donnelly teaches, “[t]he request 140 can indicate the type of vehicle service that the user 110 desires (e.g., a transportation service, a delivery service, a courier service, etc.) and a location associated with the user 110 (e.g., a current location of the user, a different location, etc.). The request 140 can also include an identifier (e.g., phone number, Bluetooth, WiFi, Cellular, IP address, other information, etc.) associated with the user device 138 that provided the request 140 (and/or other user device). The identifier can be used by the vehicle computing system 102 to communicate with the user device 138 and/or otherwise provide/obtain data associated therewith, as further described herein. In some implementations, such an identifier can be retrieved from a memory that securely stores such information in a profile/account associated with the user 110 (e.g., such that the request 140 need not provide the identifier).” See ¶ 0078. Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ram-Lyubich and allow the user to request a child's car seat as part of requesting the services of autonomous vehicle/taxi, as anticipated by Donnelly ¶ 0125, so the children required to be seated in car seats can be transported safely. 

Consider claim 11, the apparatus of claim 1, wherein the signal received in response to the input from the user comprises an indication of a child to be present on the trip, Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.

Consider claim 12, the apparatus of claim 1, wherein the feature of the autonomous vehicle that can be controlled in response to the signal received in response to the input from the user comprises accommodation of packages for the trip, Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.

Consider claim 13, the apparatus of claim 1, wherein the signal received from the user comprises of information about packages for the trip,  Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683